DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 17 and 22 recite the limitation “a hardness of the first metal is softer than a hardness of the second metal.” Examiner notes that the specification of the instant application does not reference the “hardness” of either layer, and further notes that reference to the “hardness” is completely absent from the parent application as well. The specification does disclose the material of the first metal (aluminum) and the material of the second metal (titanium). Under the broadest reasonable interpretation, the limitations with respect to “hardness” will be interpreted herein as claiming properties inherent to aluminum vs. titanium, meaning the limitation can be interpreted as claiming “the first metal is aluminum and the second metal is titanium.”
Examiner further notes that if Applicant urges a different interpretation for this limitation, Applicant risks losing the continuation status of the application. “A hardness of the first metal is softer than a hardness of the second metal,” represents a much broader spectrum than what is supported by the parent application. The parent application only has support for the first metal being aluminum and the second metal being titanium. Any construction of the claim limitation that extends beyond this exact combination will implicate the problems discussed in MPEP 211.05 and result in loss of benefit, rejections under 35 U.S.C. 112, or both.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-15, 17-20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Pub. No. 2016/0211472 A1) in view of Denda (U.S. Pub. No. 2009/0027605 A1) and Jo (U.S. Pub. No. 2002/0045351 A1).
Regarding claim 12, Oh discloses a semiconductor device comprising:
a flexible substrate (FIG. 5: 40, see paragraph 0033);
a gate wiring line including at least a first metal layer made of a first metal on the flexible substrate (FIG. 3: 81, see paragraph 0040);
a transistor on the flexible substrate (FIG. 5: 60, see paragraph 0033), comprising:
	a semiconductor layer (FIG. 5: 61, see paragraph 0038);
	an insulating layer on the semiconductor layer (FIG. 5: 60’, see paragraph 0060); and

wherein the gate electrode is a single layer made of the first metal (FIG. 5: 62, gate electrode is a single metal layer, made from the same metal as 81).
	Oh is silent in regards to a second metal layer made of a second metal different from the first metal on the flexible substrate, wherein a hardness of the first metal is softer than a hardness of the second metal.
	Denda discloses the gate wiring line including a first metal layer (FIG. 15A: 2, see paragraph 0092) and a second metal layer made of a second metal different from the first metal on the flexible substrate (FIG. 15A: 40, see paragraph 0092; the gate wiring portion has multiple metal layers whereas the gate electrode includes only the single bottom layer). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Denda to the teachings of Oh so as to lower the resistance of the gate wiring line and reduce power consumption (see paragraph 0008).
	The combination is silent in regards to a hardness of the first metal is softer than a hardness of the second metal.
	Jo discloses a hardness of the first metal is softer than a hardness of the second metal (FIG. 1B:3/4, see paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Jo to the teachings of the combination such that the bottom layer is Al and the top layer is Ti so as to prevent resistance increase caused by direction connection between Al and ITO (see paragraph 0059) and/or to promote uniform etching of the layers (see paragraph 0030).
	Regarding claim 13, Oh, as previously modified by Denda, discloses a thickness of the gate electrode is thinner than a thickness of the gate wiring line (FIG. 15A: addition of 40 increases thickness of wiring line).
Regarding claim 14, Oh as previously modified by Denda and Jo such that the bottom layer is Al, discloses the gate electrode is made of aluminum.
Regarding claim 15, Oh, as previously modified by Denda, discloses the gate wiring line is made of aluminum and titanium (see Denda paragraph 0092).
Regarding claim 17, Oh discloses a display device, comprising:
a flexible substrate (FIG. 5: 40, see paragraph 0033);
a pixel provided on the display area of the flexible substrate (see paragraph 0032);
a gate wiring line including at least a first metal layer made of a first metal on the flexible substrate (FIG. 3: 81, see paragraph 0040);
a transistor on the flexible substrate (FIG. 5: 60, see paragraph 0033), comprising:
	a semiconductor layer (FIG. 5: 61, see paragraph 0038);
	an insulating layer on the semiconductor layer (FIG. 5: 60’, see paragraph 0060); and
	a gate electrode which overlaps with the semiconductor layer with the insulating layer therebetweeen and which is a part of the gate wiring line (FIG. 5: 62, see paragraph 0038; see FIG. 3: gate electrode 51 which corresponds to 62 in FIG. 5 is a part of gate wiring line 81);
wherein the gate electrode is a single layer made of the first metal (FIG. 5: 62, gate electrode is a single metal layer, made from the same metal as 81).
Oh is silent in regards to a second metal layer made of a second metal different from the first metal on the flexible substrate, wherein a hardness of the first metal is softer than a hardness of the second metal.
	Denda discloses the gate wiring line including a first metal layer (FIG. 15A: 2, see paragraph 0092) and a second metal layer made of a second metal different from the first metal on the flexible substrate (FIG. 15A: 40, see paragraph 0092; the gate wiring portion has multiple metal layers whereas the gate electrode includes only the single bottom layer). 

	The combination is silent in regards to a hardness of the first metal is softer than a hardness of the second metal.
	Jo discloses a hardness of the first metal is softer than a hardness of the second metal (FIG. 1B:3/4, see paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Jo to the teachings of the combination such that the bottom layer is Al and the top layer is Ti so as to prevent resistance increase caused by direction connection between Al and ITO (see paragraph 0059) and/or to promote uniform etching of the layers (see paragraph 0030).
Regarding claim 18, Oh, as previously modified by Denda, discloses a thickness of the gate electrode is thinner than a thickness of the gate wiring line (FIG. 15A: addition of 40 increases thickness of wiring line).
	Regarding claim 19, Oh as previously modified by Denda and Jo such that the bottom layer is Al, discloses the gate electrode is made of aluminum.
Regarding claim 20, Oh, as previously modified by Denda, discloses the gate wiring line is made of aluminum and titanium (see Denda paragraph 0092).
	Regarding claim 22, Oh discloses a semiconductor device comprising:
a flexible substrate (FIG. 5: 40, see paragraph 0033);
a wiring line including at least a first metal layer made of a first metal in a bent region of the flexible substrate (FIG. 3: 81, see paragraph 0040; portions formed in bending area 11);
a transistor in the bent region (FIG. 5: 60, see paragraph 0033; corresponding to transistor 60’ formed in the bent area), comprising:
	a semiconductor layer (FIG. 5: 61, see paragraph 0038);
	an insulating layer on the semiconductor layer (FIG. 5: 60, see paragraph 0060).

	Denda discloses the gate wiring line including a first metal layer (FIG. 15A: 2, see paragraph 0092) and a second metal layer made of a second metal different from the first metal on the flexible substrate (FIG. 15A: 40, see paragraph 0092; the gate wiring portion has multiple metal layers whereas the gate electrode includes only the single bottom layer). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Denda to the teachings of Oh so as to lower the resistance of the gate wiring line and reduce power consumption (see paragraph 0008).
	The combination is silent in regards to a hardness of the first metal is softer than a hardness of the second metal.
	Jo discloses a hardness of the first metal is softer than a hardness of the second metal (FIG. 1B:3/4, see paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Jo to the teachings of the combination such that the bottom layer is Al and the top layer is Ti so as to prevent resistance increase caused by direction connection between Al and ITO (see paragraph 0059) and/or to promote uniform etching of the layers (see paragraph 0030).
Regarding claim 23, Oh as previously modified by Denda discloses a thickness of the wiring line overlapping with the semiconductor layer is thinner than a thickness of the wiring line not overlapping with the semiconductor layer (FIG. 15A: combination of 2 and 40 is thicker than 2).
Regarding claim 24, Oh as previously modified by Denda and Jo such that the bottom layer is Al, discloses the first metal is made of aluminum.
Regarding claim 25, Oh, as previously modified by Denda, discloses the wiring line is made of aluminum and titanium (see Denda paragraph 0092).
Allowable Subject Matter
Claims 16, 21, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819